


109 HCON 458 IH: Congratulating the National Library of

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 458
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Van Hollen
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Congratulating the National Library of
		  Medicine on the occasion of its 50th anniversary.
	
	
		Whereas the Congress, recognizing the integral role of the
			 Armed Forces Medical Library to support medical and health-related sciences
			 research, education, and health care, passed the National Library of Medicine
			 Act in 1956 that placed the Armed Forces Medical Library under the Public
			 Health Service and renamed it the National Library of Medicine (NLM);
		Whereas the National Library of Medicine, through its
			 extramural programs of grant assistance, has helped to expand and improve the
			 Nation’s medical library and health communications resources, technology, and
			 manpower for service to the health community;
		Whereas the National Library of Medicine, through its vast
			 repository of resources including MEDLINE/PubMed Central, MEDLINEplus,
			 ClinicalTrials.gov, NIH SeniorHealth, Tox Town, Household Products Database,
			 AIDSinfo, and Genetics Home Reference, helps to further the Medical Library
			 Association’s mission to foster excellence in the professional achievement and
			 leadership of health sciences library and information professionals to enhance
			 the quality of health care, education, and research throughout the
			 world;
		Whereas the National Library of Medicine, through outreach
			 programs such as Partners in Information Access and Go
			 Local, is providing increasingly valuable tools for medical librarians,
			 health professionals, and health consumers everywhere to support information
			 access and high-quality health care;
		Whereas the National Library of Medicine, through its
			 proactive program in emergency preparedness and response, played a key role in
			 supporting the efforts of Federal agencies to provide information, health care,
			 and disaster relief following Hurricane Katrina; and
		Whereas the National Library of Medicine, through its
			 leadership and support of the Policy on Enhancing Public Access to Archived
			 Publications Resulting from NIH-Funded Research, is improving access to the
			 published results of NIH-funded research and ensuring its preservation for
			 future generations: Now, therefore, be it
		
	
		That the Congress—
			(1)congratulates the
			 National Library of Medicine on the occasion of the 50th anniversary of the
			 National Library of Medicine Act; and
			(2)commends the
			 Library for its support of health sciences librarianship and leadership in the
			 field of health sciences information.
			
